The petitioner was one of two applicants for appointment as Headmaster’s Assistant — Head of Home Economics Department at the Cambridge High and Latin School. She appeals from an order dismissing her petition for a writ of certiorari to quash a vote of the respondent school committee approving the qualifications of the other applicant and appointing the latter to the position. The petitioner argues that the eligibility of the other applicant “was decided by . . . [the respondents] on a gross misinterpretation or total disregard of the pertinent rules of the School Committee” and that “[i]n interpreting the rules of the School Committee, the members . . . acted in a quasi-judicial capacity.” Certiorari will not he to review administrative actions, but only “to revise the proceedings of tribunals or officers acting in a judicial capacity.” Attorney Gen. v. Northampton, 143 Mass. 589, 590. O’Donnell v. Board of Appeals of Billerica, 349 Mass. 324, 327. *760We are of opinion that the appointment in question was an administrative and not a quasi-judicial act of the respondents. See Clark v. City Council of Waltham, 328 Mass. 40; Kelley v. School Comm. of Watertown, 330 Mass. 150. The rule which the petitioner alleges was misapplied provides that “ [Candidates for the position of Head of Department in the high schools . . . must have had at least seven (7) years’ experience in the department for which they are applicants . . . .” Even if a review of these proceedings were open on certiorari, we perceive no merit in the petitioner’s argument that the word “department” as used in the rule limits the appointment to an applicant who had at least seven years’ experience in the Cambridge High and Latin School. It appears clear to us that the word “department” is used in the generic sense.
Daniel A. Lynch for the petitioner.
Roy A. Hammer for the School Committee of Cambridge & another.

Order affirmed.